Citation Nr: 0123165	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  90-41 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1989 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  The Board denied the veteran's appeal in a 
decision dated in November 1998, which the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In November 2000, the Court vacated the Board's 
November 1998 decision, and remanded the case for additional 
development and re-adjudication.


REMAND

The veteran contends, in essence, that he is entitled to be 
service-connected for paranoid schizophrenia.  After a review 
of the evidentiary record, the Board is of the opinion that 
additional development is needed prior to appellate 
disposition of this case.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines VA's obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000). See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id.  
(to be codified at 38 U.S.C.A. § 5103A(d)(2)).

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim, and 
indicating whether VA will attempt to obtain this evidence, 
or if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In the present case, VA's re-defined duty under the VCAA to 
notify claimants of the evidence needed to substantiate their 
claims and assist them in securing such evidence dictates 
that a remand be issued at this time, in order to request 
additional development and secure additional evidence that is 
relevant to the matter on appeal, as discussed in the 
following paragraphs.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, the record shows that, pursuant to an application that 
the veteran filed to correct his military records in March 
1991 (essentially requesting that his honorable discharge be 
noted to have been for medical reasons), the Board for 
Correction of Military Records (the BCMR), Department of the 
Army, rendered a decision in August 1993 denying the request, 
on the basis that the veteran's application had been untimely 
filed.  In that document, the BCMR made reference to two 
service medical records presumably dated on January 28 and 
February 1, 1977.  The former document was referred to as 
revealing a mental evaluation indicating that the veteran had 
extremely slow thinking and reacted to situations in a 
confused, unreliable, and unadaptable manner.  The latter 
document was referred to as reflecting a mental status 
evaluation indicating that the veteran had a passive-
aggressive personality disorder, for which reason he was 
being recommended for an expeditious discharge.  Since 
neither document was part of the veteran's claims folders, 
the record shows that the RO requested from the National 
Personnel Records Center (NPRC), in June 1997, a search for 
both records.  It is not clear whether an actual response 
from the NPRC was obtained, but it is nevertheless evident, 
after a careful review of the four files that comprise the 
veteran's claims folders, that neither service medical record 
has yet been associated with the files.  On remand, the RO 
should make another attempt to secure this evidence.

Second, the veteran has indicated that he has been found 
disabled, and unable to be employed, by the Social Security 
Administration (SSA).  He has submitted copies of letters 
that he has received from the SSA, which are part of the 
record, but copies of the actual decision finding him 
disabled for SSA purposes, and of the medical evidence on 
which that decision was based, are not of record.

Third, it appears that the private medical evidence that is 
pertinent to this case is still incomplete.  In this regard, 
it is noted that, according to an October 1982 one-page 
private discharge summary, the veteran had a three-day 
psychiatric admission at the Physicians and Surgeons General 
Hospital in Corpus Christi, Texas, in September 1982, with a 
diagnosis of paranoid schizophrenia.  It appears that the 
records from this hospitalization, which would presumably 
include an admission examination report, are incomplete.  
Also, according to another October 1982 private medical 
record, the veteran had been "treated in the recent past 
privately by Dr. Finneki, Dr. Childers, and Dr. Walker."  
Copies of records reflecting medical care by "Dr. Finneki" 
and "Dr. Walker" are not of record, and the most recent 
private records in the files from Dr. Childers, a clinical 
psychiatrist who appears to have been the veteran's main 
mental health provider throughout the years since 1982, are 
dated in October 1989.

Fourth, it is not clear whether the veteran has received VA 
mental health treatment since 1992.  The veteran should be 
asked to clarify this question and, if the RO finds out that 
there are VA records still not of record, they should be 
secured, as all this evidence is considered to be in VA's 
constructive possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Fifth, the Board is of the opinion that VA's re-defined duty 
to assist requires that the veteran be re-examined by VA, in 
order to clarify what psychiatric disability the veteran 
suffers from, and obtain a medical opinion on the question of 
the etiology of any such disability, or disabilities.

In view of all of the above, this case is remanded for the 
following additional development:

1.  The RO should attempt once again to 
secure the above referenced service 
medical records dated on January 28 and 
February 1, 1977.  In doing so, the RO 
should not only contact the NPRC, but 
also the actual military body that 
rendered the August 1993 decision in 
which both service medical records were 
mentioned (i.e., the Board for Correction 
of Military Records, Department of the 
Army), and any other source that may have 
these records.

2.  The RO should ask the veteran to:

A.  provide the complete addresses 
of, and the dates of receipt of 
mental health treatment from, any 
private mental health providers he 
has seen since his discharge from 
active military service in 1977, to 
include Dr. Childers, and a Dr. 
Finneki and a Dr. Walker;

B.  indicate if he has received VA 
mental health treatment since 1992; 
and

C.  indicate the date of the 
decision finding him disabled for 
SSA purposes.

The veteran should also be asked to 
provide copies of all records reflecting 
medical treatment by any of the above 
private physicians or, in the 
alternative, sign the necessary release 
forms authorizing the RO to secure such 
evidence on his behalf.  He should also 
be asked to provide a copy of the SSA 
decision finding him disabled for SSA 
purposes, if he has a copy available.

3.  Once the RO has received the above 
information and/or evidence from the 
veteran, action should be taken to secure 
(a) copies of all medical records from 
all the above private physicians that 
were not provided by the veteran; (b) 
copies of the records reflecting the 
veteran's three-day psychiatric admission 
in September 1982 at the Physicians and 
Surgeons General Hospital in Corpus 
Christi, Texas; (c) copies of the 
decision finding the veteran disabled for 
SSA purposes, and of the medical evidence 
on which that decision was based; and (d) 
copies of any records reflecting VA 
mental health treatment since 1992.

4.  Once all the above evidence has been 
associated with the claims files, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
folders must be reviewed by the examiner 
prior to the examination, and the 
examiner should specifically note in the 
report that the record has been reviewed. 

Once he or she has reviewed the pertinent 
evidence in the veteran's claims files, 
to include a May 1988 VA special 
psychiatric report, the examiner should 
examine the veteran.  He or she should 
then provide a list of all psychiatric 
diagnoses warranted in this particular 
case and, for each such disorder 
diagnosed, an opinion as to whether it is 
more likely, less likely or as likely as 
not that particular disorder is 
etiologically related to service.

The examiner should also be asked to 
report all findings, and the basis for 
his or her opinions and conclusions, in 
as much detail as possible in a 
comprehensive, legible examination 
report.

5.  Once all the above development has 
been accomplished, the RO should review 
the veteran's claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, has been completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

6.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If, upon 
re-adjudication, the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the appealed claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).  The veteran is further advised that he has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


